Appeal from a judgment of the County Court of Tompkins County (Friedlander, J.), rendered June 28, 1991, convicting defendant upon his plea of guilty of two counts of the crime of vehicular manslaughter in the second degree.
Defendant’s only contention on this appeal is that the sentence of concurrent terms of imprisonment of 2Ys to 7 years upon his plea of guilty of two counts of vehicular manslaughter in the second degree was harsh and excessive. While the sentence is the harshest possible for the crimes to which defendant pleaded guilty, as part of the plea bargain the remaining five counts of the indictment were dismissed. In addition, defendant’s plea was given with the knowledge that he could receive the sentences ultimately imposed. Given these facts, we find no reason to disturb the sentence imposed by County Court (see, People v Felman, 141 AD2d 889, lv denied 72 NY2d 918; People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Weiss, P. J., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.